At the time the original opinion was written no statement of facts was in the record. It has now been forwarded to this court and having been filed in time in the trial court is entitled to consideration. It shows that appellant and another party were trying to sell some plumbing fixtures. Upon being accosted by officers the other party escaped. Appellant told the officers he and his companion got the fixtures from a certain house. No report had reached the officers that said house had been burglarized and the information given them by appellant was the first *Page 132 
they knew of it. Appellant went with the officers and pointed out the house. It was vacant and we gather from the record that even the owner was not then aware that the house had been burglarized. It had been entered by the use of a key on the back door which enabled the burglars to unlock the door but the key could not be removed. The fixtures in possession of appellant and his companion were identified as those taken from the house. The burglary was shown by testimony aside from appellant's confession to the officers.
The evidence is sufficient.
The statement made by appellant to the officers was found to be true and conduced to establish his guilt, and were provable against him under direct sanction of Art. 727 Cow. C. P. (1925).
The motion for rehearing is overruled.
Overruled.